UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SEC FILE NUMBER 333-132107 FORM 12b-25 CUSIP NUMBER NOTIFICATION OF LATE FILING (Check One):¨ Form 10-K ¨ Form 20-F ¨ Form 11-Kþ Form 10-Q ¨ Form N-SAR ¨ Form N-CSR For Period Ended: June 30, 2010 ¨ Transition Report on Form 10-K ¨ Transition Report on Form 20-F ¨ Transition Report on Form 11-K ¨ Transition Report on Form 10-Q ¨ Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I – REGISTRANT INFORMATION KaChing KaChing, Inc. Full Name of Registrant Former Name if Applicable 750 Coronado Circle Drive, Suite 120 Address of Principal Executive Office (Street and Number) Henderson, Nevada 89052 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) þ (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; þ (b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR, or N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and ¨ (c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail the reasons why Form 10-K, 20-F, 11-K, 10-Q, N-SAR, or the transition report or portion thereof, could not be filed within the prescribed time period. Because of the Company’s recent merger of its business with Duke Mining, it was unable to compile certain information required in order to file a timely and accurate report. Additionally, there are certain accounting issues related to its derivatives issued during the quarterthat have precluded the Companyfrom being able to complete its financial statements by the Form 10-Q filing deadline.Accordingly, the Company requires additional time to complete its Form 10-Q. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Mark Noffke (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s).þYes¨No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof?þYes oNo If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Revenues have decreased from for the comparable figures of $177,243for the three month period ended March 31, 2010 to approximately $100,000 for the three month period ended June 30, 2010.The net loss has increased from $512,966 for the three months ended March 31,2010 to a net loss of approximately $660,000 for the three month ended period June 30, 2010, due to a decrease in revenues and an increase in operating expenses as we were preparing to launch our e-commerce platform during the quarter. KaChing KaChing, Inc. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date:August 16, 2010 By: /s/MarkVNoffke Mark V Noffke, Chief Financial Officer INSTRUCTION: The form may be signed by an executive officer of the registrant of by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative's authority to sign on behalf of the registrant shall be filed with the form. - 2 -
